In re Louisiana National Guard Armory, et al.; State of Louisiana Military Department; — Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of Ouachita, 4th Judicial District Court Div. H, No. 04-3431; to the Court of Appeal, Second Circuit, No. 46,892-CA.
Granted. The ruling of the trial court granting summary judgment in favor of the plaintiffs on the issue of liability is hereby reversed. We find the defendants met their burden of showing there exists a genuine issue of material fact.
JOHNSON, WEIMER and CLARK, JJ., would deny.